DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The status of the 07/14/2022 claims, is as follows: Claims 1, 3, 6-7, and 23-24 have been amended; Claim 29 has been added; Claims 14-21 have been canceled; and claims 1-13, and 22-29 are pending.

	Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 6, 11, and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lederman (US 4646628, previously cited)
Regarding claim 1, Lederman discloses a cooking apparatus (cooker 10) comprising: 
a base component (outer pot 12 and base 62) comprising a reservoir (inner space formed by outer pot 12) having a floor (bottom wall 22) and an open top end, at least a portion of the floor forming a heating plate that is heated by a heating element (electric heating element) when powered (col. 2, lines 49-55); 
a lid component (cover 18) configured to close the open top end of the reservoir; 
a plurality of cups (smaller pots) positioned in the reservoir of the base component (outer pot 12 and base 62) and being in contact with the floor (bottom wall 22) (it is noted the smaller pots are in thermal contact with the bottom wall 22), each of the cups (smaller pots) having an internal cavity comprising a first liquid holding capacity (it is noted the smaller pots hold food to be cooked so the size of the smaller pot is the liquid holding capacity) (col. 2, lines 29-35); and 
wherein the reservoir of the base component (outer pot 12 and base 62) has a second liquid holding capacity (it is noted the size of the outer pot 12 is the second liquid holding capacity) when the plurality of cups (smaller pots) are positioned in the reservoir, the second liquid holding capacity being equal to or greater than the first liquid holding capacity (fig. 2) (it is noted the size of the outer pot 12 is larger than the size of each of the smaller pot).

    PNG
    media_image1.png
    212
    485
    media_image1.png
    Greyscale


Regarding claim 2, Lederman discloses the cooking apparatus (cooker 10) wherein the first liquid holding capacity is an amount of a liquid that can be placed into the internal cavity of the cups (smaller pots) without the liquid overflowing the internal cavity of the cups and pouring out of an open top end of the internal cavity (col. 1, lines 5-13) (it is noted each smaller pot holds food or liquid to be cooked. The size of each smaller pot constitutes the first liquid holding capacity), and wherein the second liquid holding capacity is an amount of the liquid that can be placed into the reservoir (spaced formed by outer pot 12) while the plurality of cups (smaller pots) are positioned in the reservoir without the liquid overflowing the reservoir and pouring out of the open top end of the reservoir (col. 2, lines 35-39) (it is noted the outer pot 12 holds liquid and smaller pots such that food in smaller pots are steamed or cooked).

Regarding claim 6, Lederman discloses the cooking apparatus (cooker 10) wherein each of the cups (smaller pots) comprises a body portion comprising an inner surface that defines the internal cavity and an outer surface and a handle portion (ears 46 and 48) extending from the outer surface of the body portion (col. 2, lines 38-42), wherein when the cups (smaller pots) are positioned in the reservoir of the base component (outer pot 12), a first portion of the handle portion of each of the cups (ears 46 and 48) is located within the reservoir of the base component (outer pot 12) and a second portion of the handle portion of each of the cups is located outside of the reservoir of the base component (annotated fig. 1) such that a plane (dashed line in annotated fig. 2) on which the open top end of the reservoir lies intersects the handle portion of each of the cups (fig. 2). 

    PNG
    media_image2.png
    422
    286
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    261
    294
    media_image3.png
    Greyscale


Regarding claim 11, Lederman discloses the cooking apparatus (cooker 10) wherein the second liquid holding capacity (space formed by outer pot 12) is at least three two times greater than the first liquid holding capacity (space formed by smaller pots) (fig. 1).

Regarding claim 22, Lederman discloses the cooking apparatus (cooker 10) wherein each of the plurality of cups (each smaller pot) is independent from one another such that each of the plurality of cups is configured to be removed from the reservoir of the base component (outer pot 12) independently of all others of the plurality of cups (col. 2, lines 14-15).



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 5 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Lederman (US 4646628, previously cited)
Regarding claim 5, Lederman discloses substantially all of the claimed features as set forth above, wherein the reservoir of the base component (outer pot 12) has a depth (annotated fig. 2) measured from the floor to the open top end and wherein each of the cups has a bottom end, a top end, and a height (annotated fig. 2) measured from the bottom end to the top end. 


    PNG
    media_image3.png
    261
    294
    media_image3.png
    Greyscale

Lederman does not disclose the height of each of the cups being greater than the depth of the reservoir. 
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to recognize the height of each of the cups being greater than the depth of the reservoir is merely a design choice. It would have obvious to one of ordinary skill in the art to modify the height of each of the cups of Lederman to be greater than the depth of the reservoir to arrive at the same predictable result which are the plurality of cups are disposed in the reservoir of the base components to cook food therein. 

Regarding claim 10, Lederman discloses substantially all of the claimed features as set forth above, except the reservoir is sized and configured so that four of the cups can be simultaneously positioned in the reservoir in a two-by-two matrix arrangement.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to recognize the reservoir is sized and configured to hold four cups simultaneously in the two-by-two matrix arrangement is merely design choice. It would have obvious to one of ordinary skill in the art to modify the arrangement of cups of Lederman such that they are arranged in the two-by-two matrix arrangement within the reservoir, to arrive at the same predictable result which are the plurality of cups are disposed in the reservoir of the base components to cook food therein.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Lederman in view of Tippmann (US 8242415, previously cited)
Regarding claim 8, Lederman discloses substantially all of the claimed features as set forth above, except each of the cups is formed from metal. 
However, Tippmann discloses a cooking apparatus (food warming apparatus), wherein each of the cups (food container 12) is formed from metal (metal) (col. 3, lines 10-14). 

    PNG
    media_image4.png
    303
    526
    media_image4.png
    Greyscale


Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify each of the cups of Lederman to be formed from metal as taught by Tippmann, which discloses a well-known material i.e. metal that is suitable for maintaining hot food. 

Claims 3-4, 7, 12, 23, and 26-27 are rejected under 35 U.S.C. 103 as being unpatentable over Lederman in view of Li (US 20040094532, previously cited)
Regarding claim 3, Lederman discloses the cooking apparatus (cooker 10) wherein the base component (outer pot 12) comprises the heating element (heating element) that heats the heating plate (bottom wall 22) when powered (col. 2, lines 50-55) and wherein the lid component (cover 18) comprises a recessed portion having a floor that forms a second heating plate (annotated fig. 2). 




[AltContent: textbox (Recessed portion of cover 18)][AltContent: arrow]
    PNG
    media_image5.png
    263
    287
    media_image5.png
    Greyscale


Lederman does not disclose the lid component comprises a second heating element and the second heating plate is heated by the second heating element when powered. 
However, Li discloses a lid component (lid 28) comprises a second heating element (top heating element 150) and a recessed portion (annotated fig. 2A) having a floor (annotated fig. 2A) that forms a second heating plate that is heated by a second heating element (top heating element 150) when powered (para. 0043). 








[AltContent: textbox (floor)]
[AltContent: arrow][AltContent: textbox (Recessed portion of lid)]
[AltContent: arrow]
    PNG
    media_image6.png
    484
    713
    media_image6.png
    Greyscale


Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the lid component of Lederman to include the second heating element such that the second heating plate is heated by the second heating element as taught by Li, in order to heat food from the bottom and the from top which is known in a conventional roasting oven (para. 0002). 

Regarding claim 4, Lederman discloses the cooking apparatus (cooker 10) wherein the lid component (cover 18) is alterable between an open state (fig. 1) wherein the lid component does not close the open top end of the reservoir of the base component (outer pot 12) and a closed state (fig. 2) wherein the lid component (cover 18) closes the open top end of the reservoir of the base component (outer pot 12), and wherein in the closed state (fig. 2) the reservoir of the base component (outer pot 12) and the recessed portion of the lid component (cover 18) collectively form a cooking cavity within which the cups (smaller pots) are positioned (col. 2, lines 18-20), and wherein a first portion of each of the plurality of cups (smaller pots) is positioned in the reservoir of the base component (outer pot 12) and a second portion of each of the plurality of cups (smaller pots) extends into the recessed portion of the lid component (cover 18) (col. 2, lines 38-42) (it is noted ears 46 and 48 of smaller pots are sticking out of outer pot 12 and protruding into the recessed portion formed by the cover 18 to allow easy grasp by a user as evident in fig. 2).


    PNG
    media_image3.png
    261
    294
    media_image3.png
    Greyscale


Regarding claim 7, the modification of Lederman and Li discloses the cooking apparatus (cooker 10 of Lederman) further comprises an electric plug (power supply line 64 of Lederman) configured to be plugged into a wall outlet to supply power to the heating element (heating element of Lederman) and the second heating element (top heating element 150 of Li) (col. 2, lines 52-55).

Regarding claim 12, Lederman discloses substantially all of the claimed features as set forth above, except the lid component is pivotably coupled to the base component so as to be pivotable between an open state wherein the open top end of the reservoir is exposed and a closed state whereby the lid closes the open top end of the reservoir.
However, Li discloses a lid component (lid 28) is pivotably coupled to a base component (housing 22) so as to be pivotable between an open state wherein the open top end of the reservoir is exposed and a closed state whereby the lid closes the open top end of the reservoir (para. 0042; fig. 2B).

    PNG
    media_image7.png
    506
    596
    media_image7.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the lid component such that it is pivotably coupled to the base component as taught by Li to open and close the base component using a hinge. 

Regarding claim 23, Lederman discloses a cooking apparatus (cooker 10) comprising: 
a base component (outer pot 12 and base 62) comprising:
at least one first heating element (heating element) (col. 2, lines 53-55); and
 a reservoir (inner space formed by outer pot 12) having a floor (bottom wall 22) and an open top end, at least a portion of the floor forming a first heating plate (portion of bottom wall 22) that is heated by the at least one first heating element (electric heating element) when powered (col. 2, lines 49-55); 
a lid component (cover 18) configured to close the open top end of the reservoir, 
at least one cup (smaller pot) positioned in the reservoir of the base component (outer pot 12), the at least one cup (smaller pot) comprising a cup cavity having a first liquid holding capacity (it is noted the smaller pot holds food to be cooked so the size of the smaller pot is the liquid holding capacity) (col. 2, lines 29-35); and 
wherein the reservoir of the base component (outer pot 12) has a second liquid holding capacity (it is noted the size of the outer pot 12 is the second liquid holding capacity) when the at least one cup (smaller pot) is positioned in the reservoir, the second liquid holding capacity being equal to or greater than the first liquid holding capacity (fig. 2) (it is noted the size of the outer pot 12 is larger than the size of each of the smaller pot).

    PNG
    media_image1.png
    212
    485
    media_image1.png
    Greyscale




Lederman does not disclose:
the lid component comprising a second heating plate and at least one second heating element that is coupled to the second heating plate to heat the second heating plate when powered. 
However, Li discloses a lid component (lid 28) comprising a second heating plate (annotated fig. 2A) and at least one second heating element (top heating element 150) that is coupled to the second heating plate to heat the second heating plate when powered (para. 0043).
[AltContent: textbox (Second heating plate)]
[AltContent: arrow]
    PNG
    media_image6.png
    484
    713
    media_image6.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the lid component of Lederman to include the second heating element such that the second heating plate is heated by the second heating element as taught by Li, in order to heat food from the bottom and the from top which is known in a conventional roasting oven (para. 0002 of Li).

Regarding claim 26, Lederman discloses substantially all of the claimed features as set forth above, wherein the reservoir of the base component (outer pot 12) has a depth (annotated fig. 2) measured from the floor to the open top end and wherein the at least one cup has a bottom end, a top end, and a height (annotated fig. 2) measured from the bottom end to the top end. 


    PNG
    media_image3.png
    261
    294
    media_image3.png
    Greyscale

Lederman does not disclose the height of the at least one cup being greater than the depth of the reservoir. 
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to recognize the height of the at least one cup being greater than the depth of the reservoir is merely a design choice. It would have obvious to one of ordinary skill in the art to modify the height of the at least one cup of Lederman to be greater than the depth of the reservoir to arrive at the same predictable result which are the plurality of cups are disposed in the reservoir of the base components to cook food therein. 

Regarding claim 27, Lederman discloses the cooking apparatus (cooker 10) wherein the reservoir (space formed by outer pot 12) is sized and configured so that no more than four of the cups (inner pots) can be simultaneously positioned in the reservoir (fig. 1).

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over the modification of Lederman and Li, in view of Patel (US 20180184835, newly cited)
Regarding claim 24, the modification of Lederman and Li discloses substantially all of the claimed features as set forth above, except at least one cup is in direct surface contact with the floor of the reservoir when the at least one cup is positioned in the reservoir of the base component.
However, Patel discloses at least one cup (food containment ring 116) is in direct surface contact with the floor of the reservoir (food cooking chamber 110) when the at least one cup is positioned in the reservoir of the base component (para. 0008; fig. 1). 

    PNG
    media_image8.png
    488
    649
    media_image8.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the at least one cup to be in direct surface contact with the floor of the reservoir when the at least one cup is positioned in the reservoir of the base component as taught by Patel. Such modification incorporates known technique i.e. placing the cup in direct surface contact with the floor of the reservoir, in the known steam cooking apparatus. 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Lederman in view of Herbrand (US 3859505, previously cited)
Regarding claim 9, Lederman discloses substantially all of the claimed features as set forth above, except each of the cups comprises a closed bottom end and one or more support members extending from the closed bottom end so that when the cups are positioned in the reservoir the one or more support members of the cups are in contact with the floor of the reservoir and the closed bottom ends of the cups are spaced from the floor of the reservoir, thereby allowing a liquid in the reservoir to flow between the closed bottom ends of the cups and the floor of the reservoir.
However, Herbrand discloses each of the cups (jars 14) comprises a closed bottom end and one or more support members (racks 13) extending from the closed bottom end so that when the cups (jars 14) are positioned in the reservoir (boiler 11) the one or more support members of the cups (racks 13) are in contact with the floor of the reservoir (fig. 1) and the closed bottom ends of the cups (jars 14) are spaced from the floor of the reservoir (it is noted the jars 14 are spaced apart from the bottom surface of boiler 11 by the rack 13), thereby allowing a liquid in the reservoir to flow between the closed bottom ends of the cups and the floor of the reservoir (col. 2, lines 3-9; fig. 1).

    PNG
    media_image9.png
    268
    499
    media_image9.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the cups of Lederman to include the one or more support members extending from the closed bottom end such that when cups are positioned in the reservoir, the one or more support members of the cups are in contact with the floor of the reservoir as taught by Herbrand, in order to support the cups from the bottom such that the cups are securely positioned in the reservoir. 

Claims 13 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Lederman, in view of Hack (US 20160007644, previously cited) and Hara (US 20150020694, previously cited)
Regarding claim 13, Lederman discloses substantially all of the claimed features as set forth above, except a light indicator on an outer surface of the lid component, wherein upon powering the heating element the light indicator is activated to emit light, and wherein upon the heating element reaching a maximum temperature the light indicator is deactivated and no longer emits light, and wherein after the light indicator is deactivated the heating element continues to emit heat to heat the heating plate until powered off by a user.
However, Hack discloses a cooking apparatus (appliance 100) a light indicator (pre-heating LED 114a) on an outer surface of a body (main body 110), wherein upon powering the heating element (heater 152) the light indicator (pre-heating 114a) is activated to emit light (it is noted during pre-heating the heater 152 is turned on) (para. 0023 and 0051), and wherein upon the heating element (heater 152) reaching a maximum temperature (pre-heating temperature) the light indicator is deactivated (pre-heating LED 114a) and no longer emits light (it is noted when the pre-heating mode has completed, the display illuminates Ready LED 114d), and wherein after the light indicator (pre-heating LED 114a) is deactivated the heating element (heater 152) continues to emit heat to heat the heating plate until powered off by a user (para. 0051) (it is noted after pre-heating, the appliance performs cooking based on user’s selected type of cooking).

    PNG
    media_image10.png
    494
    412
    media_image10.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the cooking appliance of Lederman to include the light indicator on the body of the cooking appliance as taught by Hack, in order to notify a user that the appliance is pre-heating mode such that the user is notified when the optimum cooking temperature for cooking food is achieved. 
The modification of Lederman and Hack does not disclose the light indicator on the outer surface of the lid component. 
However, Hara discloses a light indicator (LCD part 5) on the outer surface of a lid component (lid 2) (para. 0064; fig. 1).

    PNG
    media_image11.png
    433
    373
    media_image11.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the light indicator of Hack to be disposed on the outer surface of the lid component as taught by Hara in order to allow the user to conveniently view the display on the lid of the cooking apparatus. 

Regarding claim 28, Lederman discloses substantially all of the claimed features as set forth above, except a light indicator on an outer surface of the lid component, wherein upon powering the heating element the light indicator is activated to emit light, and wherein upon the heating element reaching a maximum temperature the light indicator is deactivated and no longer emits light, and wherein after the light indicator is deactivated the heating element continues to emit heat to heat the heating plate until powered off by a user.
However, Hack discloses a cooking apparatus (appliance 100) a light indicator (pre-heating LED 114a) on an outer surface of a body (main body 110), wherein upon powering the heating element (heater 152) the light indicator (pre-heating 114a) is activated to emit light (it is noted during pre-heating the heater 152 is turned on) (para. 0023 and 0051), and wherein upon the heating element (heater 152) reaching a maximum temperature (pre-heating temperature) the light indicator is deactivated (pre-heating LED 114a) and no longer emits light (it is noted when the pre-heating mode has completed, the display illuminates Ready LED 114d), and wherein after the light indicator (pre-heating LED 114a) is deactivated the heating element (heater 152) continues to emit heat to heat the heating plate until powered off by a user (para. 0051) (it is noted after pre-heating, the appliance performs cooking based on user’s selected type of cooking).

    PNG
    media_image10.png
    494
    412
    media_image10.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the cooking appliance of Lederman to include the light indicator on the body of the cooking appliance as taught by Hack, in order to notify a user that the appliance is pre-heating mode such that the user is notified when the optimum cooking temperature for cooking food is achieved.
The modification of Lederman and Hack does not disclose the light indicator on the outer surface of the lid component. 
However, Hara discloses a light indicator (LCD part 5) on the outer surface of a lid component (lid 2) (para. 0064; fig. 1).

    PNG
    media_image11.png
    433
    373
    media_image11.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the light indicator of Hack to be disposed on the outer surface of the lid component as taught by Hara in order to allow the user to conveniently view the display on the lid of the cooking apparatus. 

Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Lederman (US 4646628, previously cited) in view of Li (US 20040094532, previously cited) and Dreimann (US 20060289439, newly cited)
Regarding claim 29, Lederman discloses a cooking apparatus (cooker 10) comprising: 
an electric plug (power supply line 64) (col. 2, lines 52-53); 
a base component (outer pot 12 and base 62) comprising a first heating element (electric heating element) and a reservoir (inner space formed by outer pot 12) having a floor (bottom wall 22) and an open top end, at least a portion of the floor forming a first heating plate (portion of bottom wall 22) that is heated by the first heating element (electric heating element) when the electric plug (power supply line 64) is plugged into a wall outlet (col. 2, lines 49-55); 
a lid component (cover 18) coupled to the base component (outer pot 12) so as to be operated between an open state wherein the open top end of the reservoir is exposed and a closed state whereby the lid closes the open top end of the reservoir (figs. 1-2)
a plurality of cups (smaller pots) each comprising a floor (bottom wall 36) and a sidewall (side wall 34) that define an internal cavity having a first liquid holding capacity (col. 2, lines 29-35) (it is noted the smaller pots hold food to be cooked so the size of the smaller pot is the liquid holding capacity), the plurality of cups (smaller pots) at least partially positioned in the reservoir of the base component (inner space formed by outer pot 12) such that a bottom of each of the cups is in contact with the floor of the reservoir (it is noted the bottom of each of smaller pots are in thermal contact with the bottom wall 22), a first portion of the sidewall of each of the cups (side wall 34) is located within the reservoir (figs.1-2), and a second portion of the sidewall of each of the cups protrudes from the open top end of the reservoir (figs. 1-2); 
wherein the reservoir of the base component (inner space formed by outer pot 12) has a second liquid holding capacity (it is noted the size of the outer pot 12 is the second liquid holding capacity) when the plurality of cups are positioned in the reservoir, the second liquid holding capacity being equal to or greater than the first liquid holding capacity ((fig. 2) (it is noted the size of the outer pot 12 is larger than the size of each of the smaller pot); and 
wherein the cooking apparatus (cooker 10) is devoid of a power button (it is noted there is no on/off switch) and power is automatically transmitted to the first heating element upon plugging the electric plug into the wall outlet (col. 2, lines 53-55).

    PNG
    media_image1.png
    212
    485
    media_image1.png
    Greyscale

Lederman does not disclose:
the lid component pivotably coupled to the base component; 
the lid component comprising a second heating element and a second heating plate that is heated by the second heating element when the electric plug is plugged into the wall outlet; and
the power is automatically transmitted to the first and second heating elements upon plugging the electric plug into the wall outlet. 
However, Li discloses a lid component (lid 28) is pivotably coupled to a base component (housing 22) so as to be pivotable between an open state wherein the open top end of the reservoir is exposed and a closed state whereby the lid closes the open top end of the reservoir (para. 0042; fig. 2B).

    PNG
    media_image7.png
    506
    596
    media_image7.png
    Greyscale

Li further discloses a lid component (lid 28) comprising a second heating element (top heating element 150) and a second heating plate (annotated fig. 2A) that is heated by the second heating element when the electric plug is plugged into the wall outlet (para. 0043 and 0047);
[AltContent: textbox (Second heating plate)][AltContent: arrow]
    PNG
    media_image6.png
    484
    713
    media_image6.png
    Greyscale

Dreimann discloses 
the power is automatically transmitted to a first and second heating elements (heating elements 115a-115bc) upon plugging the electric plug into the wall outlet (wall outlet) (para. 0025-0026; fig. 2). 

    PNG
    media_image12.png
    674
    447
    media_image12.png
    Greyscale


Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the lid component such that it is pivotably coupled to the base component as taught by Li to open and close the base component using a hinge. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the lid component of Lederman to include the second heating element such that the second heating plate is heated by the second heating element as taught by Li, in order to heat food from the bottom and the from top which is known in a conventional roasting oven (para. 0002). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the cooking apparatus of Lederman to allow power to automatically transmitted to the first and second heating elements upon plugging the electric plug into the wall outlet as taught by Dreimann, in order to automatically energize the two heating elements at the same time thereby simplifying the control for the heating elements. 

Response to Arguments
Applicant’s arguments filed on 07/14/2022 have been considered but are respectfully not found persuasive because:
Applicant’s argument: with respect to claims 1 and 23 on p. 8-9 and p. 11 respectively of the Remarks, “Claim I recites "wherein the reservoir of the base component has a second liquid holding capacity when the plurality of cups are positioned in the reservoir." Thus, the second liquid holding capacity cannot be based on the full size of the outer pot, but is only the liquid holding capacity available within the outer pot when the plurality of cups are positioned in the reservoir. As clearly defined in the specification, "the second liquid holding capacity is an amount of the liquid (e.g., water) that can be placed into the reservoir 140 of the base component 110 while the plurality of cups 300 are all positioned in the reservoir 140 (see FIG. 8) without the liquid overflowing the reservoir 140 and pouring out of the open top end 141 of the reservoir 140. Stated another way, the reservoir 140 has a second volume when the cups 300 are all positioned in the reservoir
140, the second volume being the volume of the reservoir 140 minus the volume of the
portions of each of the cups 300 that are located in the reservoir 140." See Present
Application, CJ{ [0048]. The Office Action's attempt to equate the full volume of the outer
pot 12 of Lederman to the claimed "second liquid holding capacity" is improper and fails
to read on the claim limitation. Under a proper reading, the second liquid holding capacity of Lederman is the amount of liquid capable of being introduced into the outer pot 12 without overflowing the outer pot 12 when the plurality of smaller cups 14 are positioned within the outer pot 12. There is no disclosure in Lederman, explicit or inherent or otherwise, that this second liquid holding capacity is greater than the liquid holding capacity of one of the smaller
pots 14. There is no way to know whether one could fill one of the smaller pots 14 with a
liquid, pour that liquid into the outer pot 12, and then place the smaller pots 14 into the
outer pot 12 without overflowing the liquid. Thus, contrary to the assertions made in the
Office Action, Lederman fails to teach or suggest "wherein the reservoir of the base
component has a second liquid holding capacity when the plurality of cups are positioned
in the reservoir, the second liquid holding capacity being equal to or greater than the first
liquid holding capacity," as required by claim 1.”
Examiner’s response: with respect to claims 1 and 23, Applicant’s arguments are respectfully not found persuasive. Each smaller pot 14 has the first liquid holding capacity. The outer pot 12 has the second liquid holding capacity when the plurality of smaller pots 14 are positioned in the reservoir. The second liquid holding capacity is greater than the first liquid holding capacity. Looking at fig. 1 of Lederman, there are (3) smaller pots 14 positioned in the outer pot 12. For instance, a user supplies each of the plurality of smaller pots 14 with tap water. Volume of water in each smaller pot 14 defines the first liquid holding capacity. Then the user places (3) smaller pots 14 containing water in the outer pot 12 to begin the cooking process. The outer pot 12 holds (3) smaller pots 14 without any water spilling over its edge. Therefore, the outer pot 12 has the second liquid holding capacity that is at least (3) times greater than the first liquid holding capacity. 
Applicant’s argument: with respect to claim 1 on p. 9-10 of the Remarks, “The above notwithstanding, Applicant has amended claim 1 to further distinguish
the claimed invention over Lederman. Specifically, claim 1 is amended to recite "a plurality of cups positioned in the reservoir of the base component and being in contact with the floor." As discussed above, in Lederman the smaller pots 14 are suspended within the outer pot 12 by the wire rack 16 so that a space 44 exists between the bottom 36 of the smaller pots 14 and the floor 22 of the outer pot 12. Thus, Lederman fails to teach or suggest the cups (i.e., the smaller cups 14) being in contact with the floor of the reservoir of the base component (i.e., the outer pot 12). Moreover, a person skilled in the art would not have found it obvious to modify Lederman so that the smaller pots 14 contact the floor 22 of the outer pot 12 since the Lederman cooker 10 is intended to function as a double boiler type cooker and thus the space 44 is essential.”
Examiner’s response:  Applicant’s argument is respectfully not found persuasive. It is respectfully noted the limitation “being in contact with the floor” is broad. It encompasses direct physical contact or indirect contact i.e. thermal contact. It is Examiner’s position that Lederman’s the plurality of smaller pots are in thermal contact with the bottom wall 22 of the outer pot 20 that is part of the base (it is noted base includes base 62 and outer pot 12; fig. 7). Examiner disagrees with the statement that “a person skilled in the art would not have found it obvious to modify Lederman so that the smaller pots 14 contact the floor 22 of the outer pot 12 since the Lederman cooker 10 is intended to function as a double boiler type cooker and thus the space 44 is essential.”. As explained in rejection to claim 24, Patel discloses food containment ring 116 make direct surface contact with the floor of the food cooking chamber 110. One of ordinary skill in the art would be motivated to modify the smaller pot 14 of Lederman to make direct surface contact with the floor of the outer pot 12, in order to heat food in smaller pot by heating water/steam. It is noted after the modification space 44 still exists between the side walls of the smaller pots and the outer pot and the cooker 10 of Lederman still functions as double boiler. 
Applicant’s argument: with respect to claim 23 on p. 11 of the Remarks, “Applicant has amended claim 1 to state that the base component comprises at least one first heating element and the lid component comprises at least one second heating element. In Lederman, neither the base nor the lid has a heating element.
Rather, Lederman teaches that the cooker 10 is placed over a single burner of a stove.
Lederman includes a modified design 56 in FIG. 7 whereby the cooker comprises an
electric appliance that rests upon a kitchen counter. However, in this embodiment
Lederman states "[t]he cooker is the same as cooker 10, described above, for use upon a
stove burner." See Lederman, Col. 2, 11. 53-55. Thus, even in the embodiment of FIG. 7,
the outer pot 12 and the lid 18 do not themselves include any heating elements. Stated
simply, Lederman fails to teach or suggest "a base component comprising: at least one
first heating element; and a reservoir having a floor and an open top end, at least a portion
of the floor forming a first heating plate that is heated by the at least one first heating
element when powered; a lid component configured to close the open top end of the
reservoir, the lid component comprising a second heating plate and at least one second
heating element that is coupled to the second heating plate to heat the second heating
plate when powered," as required by claim 23.”
Examiner’s response:  Applicant’s argument is respectfully not found persuasive. It is respectfully noted Lederman’s base includes the outer pot 12 and base 62. The base is covered by the lid 18. The base 62 comprises electric heating element connected to a power source (col. 2, lines 53-55). In other words, the cooker 10 shown in fig. 7 is an electric cooker. Once connected to the power source the heating element is energized to heat the outer pot and inner pots. Lederman does not disclose heating element in the lid. However, Li discloses heating element 150 disposed in the lid and wrap-around heater 40 (para. 0047; figs. 2A-2B). One of ordinary skill in the art would be motivated to include the heating element in the lid in order to speed up heating process. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BONITA KHLOK whose telephone number is (571)270-7313.  The examiner can normally be reached on M-F: 9:00am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu B Hoang can be reached on (571)272-4780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BONITA KHLOK/Examiner, Art Unit 3761                                                                                                                                                                                                        
/TU B HOANG/Supervisory Patent Examiner, Art Unit 3761